DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

     Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 04/22/2022 has been entered. Claims 1, 15, 29 and 30 have been amended. Claims 7 and 21 have been cancelled. Claims 1-6, 8-20 and 22-30 are currently pending for the examination.

35 USC § 112 (f) Claim Limitations Analysis
3.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

CLAIM INTERPRETATION

4.	Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function. 
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke § 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke § 112(f) except as otherwise indicated in an Office action. 
Regarding claim 29, the limitations that recite(s) “means for receiving………in the first wireless network”; “means for determining………..for at least the first wireless network”; and “means for assigning……… for at least the first wireless network” are being treated in accordance with 112(f) because the functions of “receiving”, “determining”, and “assigning” are modified by the term “means” which is a word that serves as a generic placeholder for structure that performs the recited functions.
Regarding the above claim 29 limitations, the corresponding structure can be found on Fig. 9, the one or more processors 902 with dedicated hardware; paragraphs [0153]-[0163] in specification.
If Applicant wishes to provide further explanation or dispute the Examiner's interpretation of the corresponding structure, Applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office Action.  
If the Applicant does not intend to have the claimed limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, Applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance with 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Statement of Substance of Interview 
5.	Examiner initiated the interview regarding a compact prosecution and discussed allowability subject matter and clarity issues related to claims 1, 15, 29 and 30. Applicant’s representative agreed to amend claims 1, 15, 29 and 30 in order to more clearly comply with the subject matter regarded as the invention. 

       Response to Amendments
6.	Applicant Remarks Made in an Amendment: see Page 12-15, filed on 04/22/2022, with respect to claims 1-6, 8-20 and 22-30 have been fully considered and the rejections under 35 U.S.C. 103 of claims 1-6, 8-20 and 22-30 have been withdrawn.
Applicants have amended each of independent claims 1, 15, 29 and 30 in order to more clearly comply with the written description requirement and to more particularly point out and distinctly claim the subject matter regarded as the invention. Therefore, claims 1-6, 8-20 and 22-30 are allowable with examiner’s amendment.

       Examiner’s Amendment
7. 	An examiner's amendment to the record appears below. Should the changes and/oradditions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR1.312. To ensure consideration of such an amendment, it MUST be submitted no later than thepayment of the issue fee. Examiner's Amendments to claims 1, 15, 29 and 30 were authorized by Applicant's representative Michael J. Halbert during the examiner-initiated interview conducted on 05/04/2022.

8. The application has been amended as follows:
1. (Currently Amended). A method for wireless communication of a user equipment (UE) performed by the UE, wherein the UE supports a first wireless network comprising a Fifth Generation (5G) New Radio (NR) network and a second wireless network comprising an Evolved Universal Mobile Telecommunications System (UMTS) Terrestrial Radio Access Network (E-UTRAN), wherein by default the UE assigns a higher priority for connection to the first wireless network than the second wireless network, the method comprising: 
receiving wireless signals from one or more base stations in the first wireless network; 
estimating an expected data throughput for at least the first wireless network based on the received wireless signals; 
assigning the higher priority for connection to the second wireless network than the first wireless network at least partially due to the estimated expected data throughput for at least the first wireless network; 
attaching location information for a current location of the UE to signal information comprising at least one [[one or more]] of the estimated expected data throughput for at least the first wireless network, [[and]] the assignment of the higher priority for connection to the second wireless network than the first wireless network, or a combination thereof; and
uploading the signal information and attached location information to a server.

15. (Currently Amended). A user equipment (UE) configured for wireless communications, wherein the UE supports a first wireless network comprising a Fifth Generation (5G) New Radio (NR) network and a second wireless network comprising an Evolved Universal Mobile Telecommunications System (UMTS) Terrestrial Radio Access Network (E-UTRAN), wherein by default the UE assigns a higher priority for connection to the first wireless network than the second wireless network, the UE comprising: 
a wireless transceiver configured to wirelessly communicate with network entities in a wireless communication system; 
at least one memory; 
at least one processor coupled to the wireless transceiver and the at least one memory, wherein the at least one processor is configured to:
receive wireless signals, via the wireless transceiver, from one or more base stations in the first wireless network; 
estimate an expected data throughput for at least the first wireless network; 
assign the higher priority for connection to the second wireless network than the first wireless network at least partially due to the estimated expected data throughput for at least the first wireless network; 
attach location information for a current location of the UE to signal information comprising at least one [[one or more]] of the estimated expected data throughput for at least the first wireless network, [[and]] the assignment of the higher priority for connection to the second wireless network than the first wireless network, or a combination thereof; and
upload, via the wireless transceiver, the signal information and attached location information to a server.

29. (Currently Amended). A user equipment (UE) configured for wireless communications, wherein the UE supports a first wireless network comprising a Fifth Generation (5G) New Radio (NR) network and a second wireless network comprising an Evolved Universal Mobile Telecommunications System (UMTS) Terrestrial Radio Access Network (E-UTRAN), wherein by default the UE assigns a higher priority for connection to the first wireless network than the second wireless network, the UE comprising: 
means for receiving wireless signals from one or more base stations in the first wireless network; 
means for estimating an expected data throughput for at least the first wireless network; 
means for assigning the higher priority for connection to the second wireless network than the first wireless network at least partially due to the estimated expected data throughput for at least the first wireless network; 
means for attaching location information for a current location of the UE to signal information comprising at least one [[one or more]] of the estimated expected data throughput for at least the first wireless network, [[and]] the assignment of the higher priority for connection to the second wireless network than the first wireless network, or a combination thereof; and
means for uploading the signal information and attached location information to a server.

30. (Currently Amended). A non-transitory storage medium including program code stored thereon, the program code is operable to cause at least one processor in a user equipment (UE) configured for wireless communication, wherein the UE supports a first wireless network comprising a Fifth Generation (5G) New Radio (NR) network and a second wireless network comprising an Evolved Universal Mobile Telecommunications System (UMTS) Terrestrial Radio Access Network (E-UTRAN), wherein by default the UE assigns a higher priority for connection to the first wireless network than the second wireless network, the non-transitory storage medium comprising: 
program code to receive wireless signals from one or more base stations in the first wireless network; 
program code to estimate an expected data throughput for at least the first wireless network; 
program code to assign the higher priority for connection to the second wireless network than the first wireless network at least partially due to the estimated expected data throughput for at least the first wireless network; 
program code to attach location information for a current location of the UE to signal information comprising at least one [[one or more]] of the estimated expected data throughput for at least the first wireless network, [[and]] the assignment of the higher priority for connection to the second wireless network than the first wireless network, or a combination thereof; and
program code to upload, via the wireless transceiver, the signal information and attached location information to a server.

Allowable Subject Matter
9.	In the Request for Continued Examination application filed on 04/22/2022, claims 1-6, 8-20 and 22-30 (renumbered as claims 1-28) are allowed. The claims are allowable over the prior arts of record since the prior arts of record do not teach or render obvious to disclose the combined claimed limitations recited as-a-whole as interpreted in light of the specification and Applicant’s persuasive arguments.
10.	The following is an examiner’s statement of reasons for allowance: 
All the claims are considered allowable since no prior art reference alone or combination of prior art references disclose or suggest the combination of limitations specified in the independent claims including:
“assigning the higher priority for connection to the second wireless network than the first wireless network at least partially due to the estimated expected data throughput for at least the first wireless network; attaching location information for a current location of the UE to signal information comprising at least one of the estimated expected data throughput for at least the first wireless network, the assignment of the higher priority for connection to the second wireless network than the first wireless network, or a combination thereof; and uploading the signal information and attached location information to a server” in combination with other claim limitations as specified in claims 1, 15, 29 and 30. 
Note that the first closest prior art, Huang-Fu et al. (US 2020/0053642 A1), hereinafter “Huang” teaches: “estimating an expected data throughput for at least the first wireless network based on the received wireless signals” as: UE estimates the expected data throughput for the first wireless network node comprises determining whether a carrier aggregation mode (carrier aggregation capacity) is possible for the first wireless network based on the received broadcast wireless signals from the one or more base stations; in addition, the UE estimates the expected data throughput for the first wireless network node comprises determining a maximum bandwidth supported by the one or more base stations in the first wireless network based on base station capability and band of operation for the wireless signals from the one or more base stations (a maximum configurable bandwidth for each UE); and moreover, the UE estimates the expected data throughput for the first wireless network node comprises determining whether ENDC is available (EN-DC capability) at a current location of the UE (paragraphs [0026], [0048], [0049], [0051], [0052], [0056]).
Note that the second closest prior art, LEE et al. (US 2019/0069205 A1), hereinafter “Lee” teaches: “assigning a higher priority for connection in order to select the wireless network for connection” as: in a descending order, the preference may be: 5G>4G EN-DC>4G non-EN-DC>3G DC-HSDPA>3G HSUPA>3G HSDPA>3G others>EDGE>GPRS>GSM. In some implementations, in selecting the one of the one or more RATs or one of the one or more neighbor network nodes, and selecting a network node with a highest configurable bandwidth compared to that of other RATs/network nodes (Figs. 1, 4, paragraphs [0054], [0056]).
The prior arts cited above disclose the claimed limitations in part, however, these combined functional limitations as recited are not anticipated or made obvious by prior art of record taken singularly or in combination. Rather, the third closest prior art, Cai et al. (US 2020/0367201 A1), hereinafter “Cai” teaches: selecting one of the wireless communication networks based on the network selection information in the broadcast blocks and exchanges attachment signaling with radio transceiver  to wirelessly attach to the selected wireless communication network (paragraphs [0026], [0045]). Thus, the prior art of record does not reasonably teach, suggest or render obvious the claimed limitations as detailed on their entirety.
Any comments considered necessary by applicant must be submitted no later than thepayment of the issue fee and, to avoid processing delays, should preferably accompany the issuefee. Such submissions should be clearly labeled "Comments on Statement of Reasons forAllowance." 


Citations of Pertinent Prior Art 
11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
• Nammi et al. (US 11,304,209 B2) entitled: "Computing Channel State Information in a 5G Wireless Communication System In 4G Spectrum Frequencies"
• Xu et al. (US 11,240,729 B1) entitled: "Network Path Routing for Wireless Traffic"
• Ertimo et al. (US 10,681,562 B1) entitled: "Measurement-based Wireless Communications Network Design"
• Gholmieh et al. (US 10,536,955 B2) entitled: "Capability Coordination Across Radio Access Technologies"
• JAIN et al. (US 2019/0014542 A1) entitled: "Optimizing Power Consumption in Multi-Sim Devices" 
• ZHU et al. (US 2016/0135213 A1) entitled: "Communications Associated with a User Equipment Capable of Communicating with Multiple Radio Access Techniques" 
• Logan et al. (US 2019/0045517 A1) entitled: "Prioritizing Preferred Networks" 

Conclusion
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SITHU KO whose telephone number is 571-272-8647.  The examiner can normally be reached on Mon-Friday 8:30am-5:00pmEST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 571-272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SITHU KO/            Primary Examiner, Art Unit 2414